Derbigny, J.
delivered the opinion of the court. The plaintiff brought this suit, to compel the defendants to admit him amongst the co-sharers of the proceeds of the estate, as bearer of several notes of hand subscribed by said bankrupts.
The indorser of those notes being produced, to prove the signature of the subscribers, objection was made to his competency, and a bill of exceptions was filed, on which the present appeal is grounded.
But as it appears on the record, that the same fact was also sworn to by an irreproachable witness: no notice need be taken of the bill of exceptions.
It is therefore adjudged, and decreed, that the judgment of the district court be affirmed with costs.
*** On the motion of the appellants, a rehearing was granted. See February term, 1818
Ellery for the plaintiff, Duncan for the defendants.